In an action by a corporate employer to enjoin a former employee from, inter alia, soliciting or serving such of its (the employer’s) customers as had been served by it during the period that the employee was in its employ, it appeals from a judgment of the Supreme Court, Queens Comity, entered January 13, *7361960, after trial before the court, in favor of the employee dismissing the complaint. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., • concur. [21 Misc 2d 570.]